I have examined somewhat the opinion of brother HAIGHT, and am inclined to take a different view from him in relation to one of the exceptions in this case. The court was requested to charge the jury "that there is no method by which the defendant can compel the plaintiff to submit to a medical examination."
The action is brought to recover damages of the defendant alleged to have been sustained in consequence of an unlawful assault and battery by the defendant upon the plaintiff. The injury to plaintiff was claimed to have been severe and permanent, and the jury manifestly took that view from the evidence, for they rendered a verdict for $1,500 in plaintiff's favor.
It appears from the case that the nature and extent of the injuries and the amount of damages were vigorously contested upon the trial. The defendant had been allowed to prove that he had sought such examination of plaintiff before trial and the plaintiff had refused him the opportunity. It is safe to assume that counsel for the defendant had, in discussing the question of damages, referred to the fact that, in this class of cases, the plaintiff has the evidence in his own hands, and the defendant does not always know just what the testimony is to be. The court in his charge said that to the jury. It had been shown, in order to give additional point and force to this situation, that the defendant had applied to the plaintiff for the opportunity of a medical examination and the plaintiff had refused to afford it. The trial judge had held that this was a pertinent and proper fact for the consideration of the *Page 298 
jury upon the question of damages, and I agree with him in such ruling. (Beckwith v. N.Y. Cen. R.R. Co., 64 Barb. 307.)
The question was distinctly raised by the defendant's request that the court should charge the jury that there is no method by which the defendant can compel the plaintiff to submit to a medical examination. The court, in response to said request to charge, said "such orders (that is orders compelling a plaintiff to submit to a medical examination) have been made by the courts, and certainly I cannot say that you (the defendant) could not have done it if you had made the effort." In this the court not only refused the defendant's request, but, what was worse and more prejudicial to the defendant, gave the jury to understand that the defendant could have compelled such an examination of the plaintiff, though the plaintiff had refused to submit to such examination when defendant requested it.
The case stood thus: That defendant had requested and plaintiff had refused a medical examination of his person; such an examination would necessarily throw light upon the nature and extent of his injures, and, of course, upon the amount of the damages to be found by the jury. The court charged the jury that they might consider this as bearing upon the claim for damages and give it such weight as it is entitled to. The plaintiff, although a witness upon the trial with his medical witnesses, had not shown his injuries to the jury nor offered to, though his refusal to do so had been proved. Now, the fact of his refusal to allow a medical examination before trial had been proved; the judge charged that the jury might consider such refusal upon the question of damages; the omission of plaintiff to expose his injuries and to allow his medical witnesses to explain and demonstrate from them their nature and extent, all took place between court and counsel and in the presence and hearing of the jury, who were, if they found the defendant liable, to assess the plaintiff's damages. The force and effect of these facts might be materially changed if the defendant had the power to compel the medical examination of the plaintiff and had omitted to exercise it. It seems *Page 299 
to me this was a very pertinent and practical question for the jury in the assessment of the damages plaintiff might recover, and the defendant was entitled, in these circumstances, to the instruction of the trial judge that the court had no power to compel the plaintiff to submit his person to a medical examination. (Roberts v. Ogdensburg  L.C.R.R. Co., 29 Hun, 154; Neuman v. Third Ave. R.R. Co., 18 J.  S. 412.) Instead of such instruction the court virtually held and gave the jury to understand that the defendant had the power to compel such an examination of the plaintiff if he had made the effort to get an order therefor. The jury might be lead to discredit the severity of the plaintiff's injury and the amount of his damages, from his refusal to permit an examination and an exhibition of his injuries. But if the plaintiff had the power to compel such examination and had omitted to exercise such power, the jury might well, and doubtless did, think, that plaintiff's refusal to be examined proceeded from a natural disinclination to expose his person rather than a purpose to conceal the true character and extent of the injuries and to enable him to exaggerate them by description of them.
I think the judgment should be reversed and a new trial granted, costs to abide the event.
All concur with HAIGHT, J., except POTTER, J., dissenting.
Judgment affirmed.